UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

             Plaintiff,
                                                       17-CV-971
      v.                                               DECISION & ORDER

TAREK D. BAHGAT and LAURAMARIE
COLANGELO,

             Defendants,

      and

WEALTHCFO, LLC,

             Relief Defendant


      On September 28, 2017, the plaintiff, the United States Securities and Exchange

Commission (“SEC”), filed a complaint in this Court alleging that the defendant, Tarek D.

Bahgat, violated the Investment Advisers Act of 1940, 15 U.S.C. §§ 80b-1–80b-21.

Docket Item 1. Bahgat has failed to answer or otherwise respond to the complaint.

      On January 5, 2020, the Clerk of Court granted the SEC’s request to enter a

default against Bahgat under Rule 55(a) of the Federal Rules of Civil Procedure. Docket

Item 43. On January 21, 2020, the SEC moved this Court under Rule 55(b) to enter a

default judgment against Bahgat. Docket Item 44. More specifically, it sought an order

(1) permanently enjoining Bahgat from future violations of sections 206(1) and 206(2) of

the Advisors Act, §§ 80b-6(1) and 80(b)-6(2); (2) disgorging Bahgat of “the $378,021.97

he misappropriated from his . . . clients, plus prejudgment interest thereon of $73,433.35,”




                                             1
for a total of $409,405.62; and (3) imposing civil money penalties under section 209(e) of

the Advisers Act, 15 U.S.C. § 80b-9(e). Docket Item 44-1 at 2.

       On February 17, 2020, this Court ordered the SEC to show cause why its attempts

to serve Bahgat via email comported with the requirements of the Due Process Clause of

the Fourteenth Amendment. See Docket Item 45. The SEC responded on March 23,

2020. Docket Item 46. For the reasons that follow, this Court find that service in this

matter did not comport with due process and therefore denies the SEC’s motion for

default judgment.


                                       DISCUSSION


       In its prior order, this Court explained that proper service in this matter demanded

compliance with (1) the procedural requirements of the Federal Rules of Civil Procedure

and the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents

in Civil or Commercial Matters (the “Hague Convention”) and (2) the constitutional

requirements of the Due Process Clause of the Fourteenth Amendment. Docket Item 45

at 5 (citing Burda Media, Inc. v. Viertel, 417 F.3d 292, 299, 303 (2d Cir. 2005)). This

Court then found that the SEC’s July 2019 service at the email address

“zoho.eg@gmail.com” satisfied the former (procedural) requirements but likely did not

satisfy the latter (constitutional) ones. See id. at 5-10. That was so because, absent

additional evidence showing that the email was “likely to reach the defendant,” id. at 9

(quoting F.T.C. v. PCCare247 Inc., 2013 WL 841037, at *3 (S.D.N.Y. Mar. 7, 2013)), the

chosen method of service “was not ‘reasonably calculated . . . to apprise [Bahgat] of the

pendency of the action and afford [him] an opportunity to present [his] objections,’” id. at

10 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). The

                                              2
Court therefore ordered the SEC to produce evidence showing that the email was, in fact,

“likely to reach” Bahgat.

       In response, the SEC has submitted evidence that Bahgat actively used the

address “zoho.eg@gmail.com” through at least July 2018—that is, that Bahgat used the

address at least four months longer than indicated in the SEC’s prior submissions. See

Docket Item 46-4 at 2. The SEC argues that this new evidence demonstrates that its July

2019 email likely reached Bahgat. Id. at 5-6. It also highlights that it “did not receive any

notification that its service email to Bahgat was rejected or that the zogo.eg address was

invalid.” See id. at 7.

       The Court still is not persuaded that the SEC’s chosen method of service was

“reasonably calculated . . . to apprise [Bahgat] of the pendency of the action,” see

Mullane, 339 U.S. at 314. Bahgaht’s daughter testified in August 2018 that she did not

know whether her father still used the zoho.eg address and had not recently attempted to

communicate with him using it. See Docket Item 35-3 at 10. That leaves the Court with

July 2018 as the last known date that Bahgat used the email address. And that means a

significant amount of time—more than twelve months—elapsed between Bahgat’s last

known use of the address and the SEC’s attempt to serve him. 1

       Even if the SEC is correct that its burden of showing a reasonable likelihood of

receipt does not demand proof that the defendant actually opened the email, it does not

follow that the mere absence of an email “bounce back” satisfies that burden. Were that

true, a plaintiff could prove traditional-mail service by showing simply that a letter was not


       1 This Court again recognizes that roughly half of that time lapse was due to the
Court’s own delay in ruling on the SEC’s November 2018 motion for alternative service.
But that fact is not relevant in determining whether the chosen method of service
comported with due process requirements.

                                               3
returned as undeliverable. Such an approach would hinge a determination of whether

service was proper—that is, a defendant’s knowledge of, and liability for, a pending legal

action—on whether, for instance, a nonparty residing at a defendant’s prior address

expended the effort to return a misdirected letter or simply tossed it in the trash. That

cannot be the case. By analogy, the mere absence of a “bounce back” does little to

support the SEC’s case.


                                       CONCLUSION


       The SEC has not shown that service via email to “zoho.eg@gmail.com” was

“reasonably calculated . . . to apprise [Bahgat] of the pendency of [this] action,” see

Mullane, 339 U.S. at 314. Because “[a] default judgment may not be granted . . . if the

defendant has not been effectively served with process,” O’Callaghan v. Sifre, 242 F.R.D.

69, 72 (S.D.N.Y. 2007) (citation omitted), this Court denies the SEC’s motion for default

judgment. The SEC is granted leave to again move this Court to conduct discovery in

connection with its efforts to serve Bahgat, however, and, if a constitutionally-appropriate

alternative method of service becomes apparent, to ask for permission to serve Bahgat by

such means.




                                              4
                                          ORDER


         In light of the above, IT IS HEREBY

         ORDERED that the SEC’s motion for a default judgment against defendant Terek

D. Bahgat, Docket Item 44, is DENIED; and it is further

         ORDERED that the SEC may move this Court within 30 days of the date of this

order to reopen service-related discovery.



         SO ORDERED.

Dated:         April 6, 2020
               Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               5
